SUPREME COURT OF MISSOURI
                                       en banc

STATE OF MISSOURI,         )                            Opinion issued April 26, 2022
                           )
    Respondent,            )
                           )
v.                         )                            No. SC99170
                           )
ANDREA SHAUNTE STRAUGHTER, )
                           )
    Appellant.             )



          APPEAL FROM THE CIRCUIT COURT OF ST. LOUIS CITY
                  The Honorable Bryan L. Hettenbach, Judge

        Andrea Straughter appeals her judgments of conviction after a jury found her guilty

of assault and armed criminal action. Straughter argues the circuit court erred in refusing

to give the “castle doctrine” self-defense jury instruction she requested. This Court finds

substantial evidence existed to support giving a castle doctrine instruction and the circuit

court erred in failing to give an instruction. Because the failure to submit such an

instruction to the jury prejudiced Straughter, the circuit court’s judgment is vacated, and

the case is remanded for further proceedings.
                            Factual and Procedural History 1

       On May 17, 2018, Straughter was at her home with an old acquaintance, Nicholas

Ward. Earlier Ward had received multiple text messages and calls from his ex-girlfriend,

Markysha Randell. Ward turned off his phone. Soon after, Straughter began receiving calls

from a blocked number. Ward believed the blocked number belonged to Randell. Ward

called Randell in Straughter’s presence. Ward told Randell to stop calling Straughter, and

arguments and threats ensued. Following the call, Ward stormed out of Straughter’s home.

Later that day, Ward, who had loaned his vehicle to Straughter, asked Straughter for a ride.

Straughter agreed but did not know where she was taking Ward until they arrived at

Randell’s home.

       When Straughter and Ward arrived, Randell exited the home with a handgun.

Randell cocked the gun, pointed it in the air, waved it around, and said “everybody about

to leave with some hot lead in they [sic] ass today.” Randell’s sister, Shereka Jenkins-

Finnie, stood in the street outside Randell’s home. Ward, who was also armed with a

handgun, exited the vehicle, but left his gun in the passenger’s seat. Ward told Randell “if

you put your hands on it, that will be the day I set fire at [sic] you.” Randell took the

magazine out of her gun, removed the bullet from the chamber, and told Jenkins-Finnie to

put the gun in the trunk of a nearby parked vehicle. Jenkins-Finnie did so, but the vehicle’s




1
  This Court recites the evidence “in the light most favorable to the defendant” and
submitting the requested instruction. State v. Bruner, 541 S.W.3d 529, 534 (Mo. banc
2018).
                                             2
trunk remained open. While Ward and Randell argued in front of Randell’s home,

Straughter remained in Ward’s vehicle.

       Randell then approached Straughter as she sat in the driver’s seat of the vehicle.

Randell asked why she brought Ward to the house. Straughter replied that she did not have

to explain herself. Randell then thrust her arm through the open car window and punched

Straughter in the face. As Randell punched Straughter, Jenkins-Finnie, armed with a gun,

ran toward Ward’s vehicle. Straughter hastily retrieved Ward’s gun from the passenger

seat and, without aiming, fired the gun at least twice. The first shot hit Randell in the

abdomen. 2 Randell then grabbed the vehicle’s door and slid to the ground, remaining near

Straughter on the driver side. Straughter began to drive away and fired another shot that

hit Jenkins-Finnie in the foot.

       The State charged Straughter with two counts of first-degree assault and two counts

of armed criminal action. The case proceeded to a jury trial. At a hearing discussing how

the circuit court would instruct the jury, Straughter requested two separate self-defense

instructions, one generally justifying the use of physical force in self-defense, 3 and the

other justifying the use of deadly force by a person lawfully in a vehicle, commonly

referred to as the castle doctrine. 4 The State objected to the castle doctrine instruction,

contending Randell was no longer in the vehicle when Straughter fired the gun and

Straughter did not have the right to defend herself under the castle doctrine once Randell


2
  Randell suffered serious injuries but survived.
3
  This instruction was patterned after MAI-CR 4th 406.06.
4
  This instruction was patterned after MAI-CR 4th 406.10.

                                             3
exited the vehicle. The circuit court refused the castle doctrine instruction but gave the

general self-defense instruction. The jury found Straughter guilty on all counts, and the

circuit court sentenced Straughter to 10 years of imprisonment. 5

                                           Analysis

       “This Court reviews de novo a trial court’s decision whether to give a requested jury

instruction.” Bruner, 541 S.W.3d at 534 (quotation marks omitted). “In determining

whether the circuit court erred in refusing to submit an instruction on self-defense, the

evidence is viewed in the light most favorable to the defendant” and submitting the

requested instruction. Id. at 530, 534. A defendant is entitled to a self-defense instruction

if substantial evidence and the reasonable inferences drawn therefrom support the theory

propounded in the requested instruction. State v. Barnett, 577 S.W.3d 124, 126 (Mo. banc

2019); State v. Westfall, 75 S.W.3d 278, 280 (Mo. banc 2002). “Sufficient substantial

evidence is provided if there is evidence putting a matter in issue.” Bruner, 541 S.W.3d at

535 (quotation marks omitted). “If the evidence tends to establish the defendant’s theory,

or supports differing conclusions, the defendant is entitled to an instruction on it.” Westfall,

75 S.W.3d at 280. This Court will vacate a criminal conviction if there is error in failing

to submit a self-defense instruction resulting in prejudice to the defendant. Id.

       The general statutory right of self-defense allows a person to “use physical force

upon another person when and to the extent he or she reasonably believes such force to be



5
  This Court has jurisdiction over Straughter’s appeal pursuant to article V, section 10 of
the Missouri Constitution.

                                               4
necessary to defend himself or herself … from what he or she reasonably believes to be the

use or imminent use of unlawful force by such other person ….” Section 563.031.1. 6 This

general right to self-defense also permits a person to use deadly force if “he or she

reasonably believes that such deadly force is necessary to protect himself, or herself or her

unborn child, or another against death, serious physical injury, or any forcible felony.”

Section 563.031.2(1).

       Missouri law also recognizes what is commonly known as the castle doctrine,

codified in section 563.031.2(2). Under the castle doctrine, a person need not face death,

serious physical injury or any forcible felony to respond with deadly force. Section

563.031.2(2). Rather, Missouri’s castle doctrine provides that a person is justified in using

deadly force “to defend himself or herself or a third person from what he or she reasonably

believes to be the use or imminent use of unlawful force by such other person” and “[s]uch

force is used against a person who unlawfully enters, remains after unlawfully entering, or

attempts to unlawfully enter a dwelling, residence, or a vehicle lawfully occupied by such

person.” Sections 563.031.1, 563.031.2(2). 7



6
  All statutory references are to RSMo 2016.
7
  The castle doctrine as set out in section 563.031.2(2) incorporates the requirements of the
general statutory right of self-defense in section 563.031.1 and requires a reasonable belief
in the use of actual or imminent unlawful force by another to justify deadly force. See State
v. Clinch, 335 S.W.3d 579, 586 (Mo. App. 2011) (opining that “to use deadly force under
[section 563.031.2], the requirements of [section 563.031.1] must also be met; otherwise,
deadly force is prohibited”); see also State v. Whipple, 501 S.W.3d 507, 514-15 (Mo. App.
2016) (finding “the lawful occupier of a dwelling, residence, or vehicle ..., or an owner or
lessee of private property ... is entitled to use deadly force to repel an unlawful entry, but
only if he meets the requirements of self-defense set out in section 563.031.1.”).

                                              5
       Straughter argues the circuit court erred by failing to instruct the jury on the castle

doctrine. 8 This Court agrees. The circuit court was required to give the castle doctrine

instruction if there was substantial evidence that: (1) Straughter reasonably believed

physical force was necessary to defend herself from what she reasonably believed to be the

imminent use of unlawful force by Randell; and (2) Randell unlawfully entered the vehicle.

Sections 563.031.1, 563.031.2(2). 9




8
  The State contends Straughter failed to properly preserve for appellate review her
instructional error claim. Specifically, the State points to Straughter’s fifth argument in
her motion for new trial, which was titled, “Error in Rejecting Defense Proposed
Instruction #15 Regarding Castle Doctrine.” Instruction number 15 was, in fact, the
general self-defense instruction the circuit court submitted to the jury. Throughout
Straughter’s motion for new trial, she referred to the castle doctrine instruction as
instruction number 15. Despite this error, Straughter’s substantive argument focused solely
on the castle doctrine instruction. This Court finds, despite her mistake, Straughter
properly preserved the issue for review. Rule 78.07(a) instructs “Where definite objections
or requests were made during the trial in accordance with Rule 78.09, including specific
objections to instructions, a general statement in the motion of any allegations of error
based thereon is sufficient.” The record establishes Straughter’s counsel raised a definite
request for the castle doctrine instruction; therefore, the general argument in the motion for
new trial is sufficient to put the circuit court on notice of the basis for Straughter’s
objection. For these reasons, the issue was properly preserved for appellate review.
9
  There also must be substantial evidence that Straughter lawfully occupied the vehicle.
Section 563.031.2(2). During the trial, evidence established Ward loaned Straughter the
use of his vehicle; and at the time of the shooting, Straughter was behind the wheel of
Ward’s vehicle with his permission and at his request. Neither party disputes Straughter
lawfully occupied the vehicle as required by section 563.031.2(2).
       Straughter also may not be entitled to the castle doctrine instruction or any self-
defense instruction if she was the initial aggressor. See section 563.031(1). The evidence
presented, however, does not suggest Straughter was the initial aggressor. At all times
during the confrontation, Straughter remained in the vehicle, and no evidence indicates she
acted aggressively until Randell struck her. The State also does not contend Straughter
was the initial aggressor. In fact, the State did not object to the general self-defense
instruction to which Straughter would not have been entitled if she was the initial aggressor.
                                              6
       Viewed in the light most favorable to submitting the castle doctrine instruction,

substantial evidence existed for each of these elements. There was substantial evidence

presented that Straughter reasonably believed force was necessary to defend herself from

what she reasonably believed was the use or imminent use of unlawful force. Upon arriving

at the house, Straughter observed Randell waving around a gun, threatening to shoot

everyone if they did not leave. Randell punched Straughter through the open window and

remained outside the vehicle door where Straughter was seated, posing imminent threat of

violence. Moreover, Straughter saw Jenkins-Finnie running toward the vehicle with a gun.

For all these reasons, Straughter provided substantial evidence that she reasonably believed

force was necessary to defend against the imminent use of unlawful force.

       The Court next looks to whether Randell unlawfully entered the vehicle. It is

undisputed Randell’s arm entered the vehicle through the open window when Randell

struck Straughter. Once Randell’s arm crossed the threshold of the open window to strike

Straughter, this action constituted an unlawful entry into the vehicle. The State and

dissenting opinion contend, however, Randell’s arm was no longer unlawfully in the

vehicle the exact moment Straughter used deadly force; therefore, the facts do not support

giving the castle doctrine instruction pursuant to section 563.031.2(2).

       Of course, the State and dissenting opinion are generally correct; an individual

cannot rely on the castle doctrine to justify the use of deadly force if the unlawful entry and

threat of unlawful force occur remotely in time or place from the use of that deadly force.

The castle doctrine, pursuant to section 563.031.2(2), does not apply if the threat of

unlawful force has subsided or the person is no longer unlawfully entering, attempting to

                                              7
enter, or remaining in the property. In other words, the unlawful entry and threat of

unlawful force must be simultaneous and ongoing to justify the use of deadly force under

section 563.031.2(2). The use of deadly force, therefore, must coincide with the unlawful

entry and threat of unlawful force, and deadly force is not justified at a time and place

remote from the unlawful entry. 10

       Here, substantial evidence exists that the unlawful entry and threat of unlawful force

coincided with Straughter’s use of deadly force. On direct examination, Randell testified

as follows:

       Q: And what was Ms. Straughter’s response when you asked that question?
       A: When I asked her that question, her exact words was -- excuse my
       language -- bitch, I don’t have to explain nothing to you.
       Q: Okay. And what did you do?
       A: I stepped to the side and punched her through the window.
       Q: And why did you do that?
       A: I -- to be honest, I thought that was a weird question, like -- or not -- a
       weird answer. Like, why -- in my head, why did you bring someone to they
       house at -- this morning, and you know he’s angry, like why.
       Q: After you hit Ms. Straughter through the window, what did you do?
       A: I stood there. When I hit her through the window, I stood there. She went
       down, and she came up with a pistol. And by that time I was already shot
       before I could even move away from the door.

       ....


10
  The castle doctrine, which is set forth in the statutory section titled “use of force in
defense of persons,” does not justify the use of force in defense of property where no threat
of unlawful force exists as the statute clearly contemplates more than mere trespass to
justify the use of deadly force. Section 563.031.2(2) justifies using deadly force in
response to an unlawful entry only when a person, lawfully occupying the specified
property, reasonably believes force is “necessary to defend himself or herself . . . from what
he or she reasonably believes to be the use or imminent use of unlawful force.” Sections
563.031.1, 563.031.2 (emphasis added). Section 563.031.2(2), therefore, requires a
reasonable belief that force is necessary to defend oneself from the use or imminent use of
unlawful force as the unlawful entry is occurring to justify the use of deadly force.
                                              8
      A: I was shot at an angle because when I -- when punched her, I had to – I’m
      right-handed. So when I swung with my left, I had already turned at an angle
      to swing my left. So by the time she was moving down, after I punched her,
      she went down and came up, I was already in a slight angle because of the
      way I swung my arm.
      Q: So were you stepping away from the vehicle –
      A: I wasn’t even that close on the vehicle when I swung.
      Q: Were you touching the vehicle when you were shot?
      A: No, sir. I didn’t touch the vehicle until I got -- after I got shot. To catch
      my balance because at this point I’m – I’m falling

      ....

      Q: Okay. And where were you standing?
      A: Literally at the crease of the panel where the door meets. So you shut the
      front door and you close the back door, there’s a black panel that separates
      the door. So I’m standing in the angle, like facing just like this. Like more of
      an angle, because I had just swung like this.
      Q: Okay. And were you actually touching the vehicle at that point?
      A: I never touched the vehicle. I didn’t touch the vehicle until after I got shot.
      And that’s when I was losing balance.

On cross-examination, further testimony was adduced from Randell:

      Q: Now when you struck Ms. Straughter, your hand had to actually enter the
      car; is that correct?
      A: Yes, sir.
      Q: So you didn’t open the door, but your arm entered that vehicle.
      A: My hand.

      ....

      Q: And you can stand up and you can demonstrate for the jury where you
      were standing. (The witness stepped down from the stand.)
      A: I was standing this far.
      Q: Okay. Were you touching the door?
      A: I didn’t touch the door until I got shot, after I got shot.
      Q: Okay. And so let’s pretend, for example, that -- I don’t know, like this
      space right here is Ms. Straughter’s front window. Where were you standing?
      A: Right here. So this line, this line right here, this line would be the panel.
      This would be her window, this would be the back window. Right here. I’m
      standing right here. So when I reached in to slap her, she went back and she


                                              9
       shot. I had already got hit. And that’s when I grabbed the door because I felt
       myself falling.
       Q: Okay. You can have a seat.

Straughter then testified:

       Q: And what does Ms. Randell do to you at that point?
       A: She was coming over as I’m talking. And she hit me in the face.
       Q: Did she even try to have a conversation with you at that point?
       A: So I don’t know what exactly she said. As I said, I was on the phone. I
       don’t recall what she said to me.
       Q: Did you even respond to her?
       A: No, I did not.
       Q: How hard would you say she hit you?
       A: I can’t chew on this side of my mouth.
       Q: After you’re hit by Ms. Randell, can you see where Ms. Finnie is?
       A: She is running directly behind her with a gun in her hand.
       Q: At that point, what’s going through your head?
       A: They about to kill me.
       Q: Did you know that Nicholas had a gun in the car?
       A: Yes. I did.
       Q: And where does he keep it?
       A: So before he jumped out the car, when we pulled onto the street, he threw
       it into the seat.
       Q: And after you’re hit and see Ms. Finnie with a gun, what do you do?
       A: I just grabbed it and tried to get them to back off.
       Q: Did you aim at anyone specifically?
       A: No, I did not.
       Q: Do you even remember how many times you pulled the trigger?
       A: I heard it twice

On cross-examination, Straughter further testified:

       Q: Okay. She made no attempt to open that car door, did she?
       A: No, sir.
       Q: She didn’t try to reach in and grab you, did she?
       A: No, sir.
       Q: She didn’t try to reach in and pull on the inside of the handle maybe?
       A: There was no time, no, sir.
       Q: She didn’t try to unlock the door?
       A: No, sir.
       Q: And I’m talking about before she actually hit you.
       A: No.

                                            10
       Q: Okay. She wasn’t clawing at the door, clawing at you, trying to get into
       the car or anything like that.
       A: No, sir.
       Q: Okay. What about after she hit you? She didn’t pull on the door handle,
       did she?
       A: There was no time in between her hitting me.
       Q: Because you shot her first; right?
       A: Right.

Viewing this evidence in the light most favorable to the submission of the instruction,

Straughter shot Randell simultaneously with Randell’s unlawful entry into the vehicle.

Randell testified she “was already shot” before she could move away from the door of the

vehicle. To strike Straughter, Randell positioned herself near where the vehicle’s front and

back door met, and she did not move from that position before she was shot. In fact,

Randell testified “when I reached in to slap her, she went back and she shot.” 11

       The events resulting in Straughter firing the handgun occurred rapidly. As this

Court recently observed in a similar case finding error in failing to instruct on self-defense,

       It is all well and good to analyze the evidence on a moment by moment basis
       and claim the ability to parse these two individuals’ purposes and beliefs
       across each indivisible instant of time. Reality, however, is much different.

11
  The dissenting opinion attempts to discount this evidence and promotes facts that do not
favor giving the castle doctrine instruction. While evidence may exist that does not support
giving the instruction, the dissenting opinion fails to adhere to the proper standard of review
by relying on such evidence and discounting the evidence favoring the instruction. See
Bruner, 541 S.W.3d at 534 (“In determining whether the circuit court erred in refusing to
submit an instruction on self-defense, the evidence is viewed in the light most favorable to
the defendant.”); see also Westfall, 75 S.W.3d at 280 (“If the evidence tends to establish
the defendant’s theory, or supports differing conclusions, the defendant is entitled to an
instruction on it.”). Viewing the facts “in the light most favorable” to submitting the
instruction, sufficient evidence existed entitling Straughter to the castle doctrine
instruction. Bruner, 541 S.W.3d at 534. Once properly instructed, the jury, not this Court,
would then determine whether Straughter fired the gun simultaneously with Randell’s
unlawful entry or after Randell’s entry was complete.

                                              11
       This entire altercation … was both dangerous and dynamic and certainly it
       lasted far less time than it takes to recount here.

State v. Whitaker, 636 S.W.3d 569, 575 (Mo. banc 2022). Like in Whitaker, the altercation

between Straughter and Randell was dynamic and certainly lasted less time than it takes to

recount. Viewing the evidence in the light most favorable to Straughter, substantial

evidence exists supporting her theory that she was justified in using deadly force because

she reasonably believed force was necessary to defend herself from Randell’s use of

unlawful force while Randell was unlawfully entering the vehicle. 12

       Randell’s punch through the window of the vehicle, therefore, entitles Straughter to

the statutory privilege of the castle doctrine defense under section 563.031.2(2). While the

jury may have ultimately concluded that Straughter acted unreasonably using force against

Randell or that Straughter’s use of deadly force was not simultaneous with Randell’s

unlawful entry, it was entitled to do so, and the circuit court’s refusal to give a castle

doctrine instruction on that basis was error. Because substantial evidence supported the

elements necessary to apply the defense, the circuit court erred in failing to instruct the jury

on the castle doctrine.


12
   To reach this conclusion, this Court is not suggesting the common law principal of
curtilage applies to the area immediately surrounding a vehicle. See State v. Edwards, 36
S.W.3d 22, 26 (Mo. App. 2000) (“[T]he ‘curtilage’ of a person's home is generally defined
under Missouri law as the enclosed space of ground and buildings immediately surrounding
a dwelling house.”). If Randell had never entered the vehicle or attempted to enter the
vehicle, the castle doctrine would not apply. But as the dissenting opinion concedes,
Straughter would be justified in using deadly force if such force was used at the same time
Randell unlawfully entered the vehicle. Because the situation was dynamic and this Court
must view the facts in the light most favorable to giving the instruction, there was
substantial evidence that Straughter’s use of deadly force and Randell’s unlawful entry into
the vehicle occurred simultaneously.
                                              12
       Lastly, this Court must consider whether the circuit court’s denial of the castle

doctrine instruction prejudiced Straughter. Westfall, 75 S.W.3d at 280. Although the

circuit court gave an instruction on self-defense, the castle doctrine as provided by section

563.031.2(2) allows for the use of deadly force in much broader circumstances than the

general self-defense instruction submitted to the jury. Under the general self-defense

instruction given to the jury, Straughter was justified in using deadly force only if she

reasonably believed she was protecting herself against death or serious physical injury.

Section 563.031.2(1). Under the castle doctrine, however, Straughter did not need to face

death or serious physical injury to respond with deadly force. Rather, as long as she met

the other requirements set forth in section 563.031.2(2), Straughter needed only to

reasonably believe force was necessary to defend against “the use or imminent use of

unlawful force” by another. Therefore, a jury could find Straughter was entitled to use

deadly force under the castle doctrine instruction and not the general self-defense

instruction, creating a reasonable probability that erroneously excluding Straughter’s

requested castle doctrine instruction affected the outcome of her trial. See State v. Forrest,

183 S.W.3d 218, 224 (Mo. banc 2006) (“Trial court error is not prejudicial unless there is

a reasonable probability that the trial court’s error affected the outcome of the trial.”). For

these reasons, the exclusion of the proposed instruction prejudiced Straughter.

       Straughter, or any criminal defendant, should not have to choose between two very

different self-defense instructions if both instructions are substantially supported by the

evidence. If a self-defense instruction is substantially supported by the evidence, the circuit

court must give the instruction without regard to whether another self-defense instruction

                                              13
has been given. The Notes on Use from the Missouri Approved Instructions support this

notion, instructing:

       [When] there is evidence supporting more than one claim of justifiable use
       of physical force, such as evidence supporting both self-defense and the use
       of deadly force by a person lawfully in a dwelling or vehicle . . . a separate
       numbered cross-reference paragraph for each instruction on the justifiable
       use of physical force will be included in the verdict director.

MAI-CR 4th 406.06, Notes on Use 4. Straughter, therefore, was entitled to a castle doctrine

instruction even if a general self-defense instruction was also given. Because Straughter

was likewise prejudiced, she is entitled to a new trial on all counts. 13

                                         Conclusion

       Because the circuit court erred in failing to instruct the jury on the castle doctrine

and Straughter was thereby prejudiced, the circuit court’s judgment is vacated, and the case

is remanded.


                                                                ___________________
                                                                W. Brent Powell, Judge



Wilson, C.J., Russell, Breckenridge, Fischer
and Draper, JJ., concur;
Ransom, J., dissents in separate opinion filed.




13
  On remand, the circuit court shall consider the evidence as presented at any new trial and
determine if substantial evidence supports giving the castle doctrine instruction, or any
other self-defense instruction, for any of the counts submitted in a new trial consistent with
this Court’s opinion.
                                              14
             SUPREME COURT OF MISSOURI
                                        en banc

STATE OF MISSOURI,         )
                           )
             Respondent,   )
                           )
v.                         )                      No. SC99170
                           )
ANDREA SHAUNTE STRAUGHTER, )
                           )
             Appellant.    )

                                DISSENTING OPINION

       I respectfully dissent. I disagree with the principal opinion’s conclusion that

substantial evidence existed to support giving the castle doctrine instruction. Like the court

of appeals, and presumably the circuit court, I believe the record reflects that Markysha

Randell had removed herself from the vehicle occupied by Andrea Straughter, concluding

her entry before Straughter resorted to the use of deadly force.

       The facts recounted across the principal opinion make two things abundantly clear.

First, Randell entered the vehicle occupied by Straughter when she extended her arm

through the vehicle’s open window. Second, Randell withdrew her arm from the vehicle.

The distance to which Randell withdrew herself from the vehicle is subject to uncertainty,

but no testimony directly states or implies Randell’s arm remained in the vehicle.
       Randell testified she “stood there,” although at an angle to the door. The circuit

court received the benefit of a physical demonstration from Randell about her proximity to

the vehicle. Shereka Jenkins-Finnie testified Randell was several feet from the vehicle.

Straughter’s testimony confirmed this. The State questioned, “You were in a car maybe

three feet from her and you didn’t notice that you shot her?” Straughter responded, “I was

leaving in fear of my life. I did not look back.” No testimony suggested Randell was

attempting another entry.

       Straughter requested the circuit court submit the castle doctrine instruction because

“the State’s witnesses and the defense witnesses establish an entry into the vehicle that was

an unlawful force that was used against [her] while she was lawfully remaining in the

vehicle.” 1 The State responded:

       The victim in this case did, I guess, temporarily enter the vehicle by hitting
       the defendant in the face.
               However, the three requirements for that instruction require entry,
       unlawfully remaining or attempting to enter. Neither -- none of those
       elements have been satisfied here. There’s been no evidence that she
       continued to attempt to enter. Her entry was completed after the hit
       happened. She was removed from the vehicle. And the testimony was, in
       fact, that she was about at least a foot away from the vehicle when shots
       happened. And so that instruction does not comport to the facts in this case.

The court rejected the instruction.

                                          Analysis
       “The trial court has an obligation to submit a self-defense instruction if the issue is

supported by the evidence, when viewed in the light most favorable to the defendant.”


1
 Notably, the theory presented to the circuit court did not focus on the handgun discharging
while the unlawful entry was ongoing.
                                              2
State v. Weems, 840 S.W.2d 222, 226 (Mo. banc 1992). In viewing the evidence in the

light most favorable to giving the instruction, this Court does not supply missing evidence

or grant speculative inferences. State v. Bruner, 541 S.W.3d 529, 538 (Mo. banc 2018).

         Section 563.031 2 would allow Straughter to use deadly force against Randell:

(1) “when and to the extent … she reasonably believes such force to be necessary to defend

… herself … from what … she reasonably believes to be the use or imminent use of

unlawful force by such other person” and (2) if “[s]uch force is used against a person who

unlawfully enters, remains after unlawfully entering, or attempts to unlawfully enter a

dwelling, residence, or vehicle lawfully occupied by such person.”

         Viewed in the light most favorable to submitting the castle doctrine instruction,

evidence in the record did not exist for the second element. The legislature permits deadly

force to be used when a person “unlawfully enters, remains after unlawfully entering, or

attempts to unlawfully enter a dwelling, residence, or vehicle lawfully occupied by such

person,” section 563.031.2(2) (emphasis added), provided, of course, the actor “reasonably

believes such force to be necessary to defend himself or herself or a third person from what

he or she reasonably believes to be the use or imminent use of unlawful force by such other

person.” Section 563.031.1. Perhaps by legislative oversight, the definition of “unlawfully

enter” from section 563.011(9) is not particularly helpful here as it relies upon situations




2
    All statutory references are to RSMo 2016.
                                             3
involving “premises” or “private property.” Both are statutorily defined and do not, by

their plain language, encompass vehicles. See section 563.011(4), (6). 3

       Accepting that an unlawful entry occurred at some point in the interaction between

Randell and Straughter, there is not substantial evidence—or any evidence—Randell’s

unlawful entry and threat of unlawful force coincided with Straughter’s use of deadly force,

as the principal opinion correctly notes must be the case to be entitled to the defense. At

best, the principal opinion takes two snippets of Randell’s testimony to suggest Straughter

shot Randell simultaneous to Randell’s unlawful entry. Randell testified she “was already

shot” before she could move away from the door of the vehicle. She also testified that

“when I reached in to slap her, she went back and she shot.” The first statement does not

show an ongoing entry; it shows she was standing next to the vehicle. The second



3
  “Unlawfully enter” is defined as follows: “a person unlawfully enters in or upon premises
or private property when he or she enters such premises or private property and is not
licensed or privileged to do so.” Section 563.011(9) (emphasis added). “Premises” is
defined as “includ[ing] any building, inhabitable structure and any real property.” Section
563.011(4). “Private property” is defined as “any real property in this state that is privately
owned or leased.” Section 563.011(6).
        A hypothetical from oral argument helps illustrate how a defendant may be entitled
to an instruction on the castle doctrine in the context of a home but not in this case, despite
similar circumstances, due to the definition of “unlawfully enter.” Had this occurred at
Straughter’s home, i.e., had Randell knocked down the front door, hit Straughter, and then
merely stood there, Randell would have remained after unlawfully entering because she
still would be on the “premises” or “private property.” This is so because the definition of
“premises” and “private property” both encompass “any real property.” Section
563.011(4), (6). The issue would then be whether Randell had a reasonable belief force
was necessary to defend against what she believed to be the use or imminent use of
unlawful force.
        In the case at hand, the “entry” element was no longer satisfied. A vehicle is not
surrounded by any buffer that is synonymous with private ownership, as would be the case
with “real property” around a home.
                                              4
statement, in the proper context, shows a sequence of events. Both statements show

Randell was near the car and no more. Anything further requires a speculative inference.

       The principal opinion emphasizes the need to view the reality of a dynamic

situation. Here, there is no reason a discrete event cannot be identified in the chaotic

timeline. Was Randell entering the vehicle in concert with Straughter’s use of deadly

force? The record demonstrates she was not. There is no evidence Randell was entering

the vehicle after her single strike. She stood next to it. There was also apparently sufficient

time, as Randell stood there, for Straughter to go down, come up with a gun, and see

Jenkins-Finnie approach—all before the shot was fired. Without a scintilla of evidence the

unlawful entry was ongoing, the circuit court properly denied the castle doctrine

instruction.

                                         Conclusion

       For these reasons, the circuit court properly rejected Straughter’s castle doctrine

instruction.



                                                   ______________________________
                                                   Robin Ransom, Judge




                                              5